Citation Nr: 9918719	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA), Regional Office 
(RO), Detroit, Michigan.


REMAND

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits.  He also asserts that 
the overpayment was not properly created.  The case was 
remanded by the Board in June 1998.  The Board instructed the 
RO to adjudicate the veteran's claim that the overpayment was 
not properly created.  If the overpayment was properly 
created, the RO was instructed to issue a supplemental 
statement of the case which included all the applicable laws 
and regulations.  The Board also noted that there was 
evidence of record which had not been addressed in a 
supplemental statement of the case.  The Board further 
instructed the RO to consider this evidence and issue a 
supplemental statement of the case addressing the additional 
evidence.  The veteran's case has been returned to the Board 
without completion of the above instructions.  Due process 
requires that these tasks be completed before the Board 
decides the appeal.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

The RO must adjudicate whether the 
overpayment of improved disability 
pension benefits was properly created.  
If the RO determines that an overpayment 
has been properly created, the Committee 
should again review the veteran's claim 
for a waiver.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case reviewing all the 
evidence received since the May 1996 
statement of the case and containing all 
the applicable laws and regulations, 
including those pertinent to dependent 
spouses and countable income.
 
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this remand 
the Board intimates no opinion, either legal or factual, as 
to the disposition warranted in this case. 


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


